Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: HANCOCK FABRICS INC., et al. , 1 Debtor. : Chapter 11 Case No. 16 -10 ( BLS ) Re: Docket No. 1694 ORDER CONFIRMING T HE DEBTOR S ’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION WHEREAS, on December 2, 2016, Hancock Fabrics Inc., a Delaware corporation, and its affiliated entities (collectively, the “Debtors”), by and through their undersigned counsel, filed the Debtor s’ Joint Chapter 11 Plan of Liquidation [Docket No. 1287] and related disclosure statement [Docket No. 1288]; and WHEREAS, on March 8, 2017, the Debtors filed the Debtor s’ First Amended Joint Chapter 11 Plan of Liquidation [Docket No. 1485] and Debtors’ Disclosure Statement for Debtor s’ First Amended Joint Chapter 11 Plan of Liquidation [Docket No. 1486]; and WHEREAS, on May 5, 2017, the Debtors filed the Debtors’ Second Amended Joint Chapter 11 Plan of Liquidation [Docket No. 1607] (as it may be further amended, the “Plan”) and Debtors’ Second Amended Disclosure Statement for Debtor s’ Second Amended Joint Chapter 11 Plan of Liquidation [Docket No. 1608] (as it may be further modified, the “Disclosure Statement”); and 1 The Debtors in these cases, along with the last four digits of each Debtors’ federal tax identification number, are Hancock Fabrics, Inc. (0905), Hancock Fabrics, LLC (9837), Hancock Fabrics of MI, Inc. (5878), hancockfabrics.com, Inc. (9698), HF Enterprises, Inc. (7249), HF Merchandising, Inc. (8522) and HF Resources, Inc. (9563). The Debtors’ mailing address is P.O. Box 4440, Tupelo, MS 38803. WHEREAS, on May 5, 2017 the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered its Order (A) Approving Second Amended Disclosure Statement W ith R espect T o Debtor s’ Second Amended Joint Chapter 11 Plan of Liquidation Dated As Of May 5, 2017 (B) Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject Debtor s’ Second Amended Joint Chapter 11 Plan of Liquidation and (C) Scheduling a Hearing on Confirmation of Debtors’ Second Amended Joint Chapter 11 Plan of Liquidation and Approving Related Notice Procedures [Docket No. 1624], (i) approving the Disclosure Statement, pursuant to section 1125 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), as containing adequate information; (ii) approving the form and manner of notice of the hearing on the Disclosure Statement pursuant to section 1125 of the Bankruptcy Code, (iii) establishing procedures for the solicitation and tabulation of votes to accept or reject the Plan, including approval of (a) the forms of ballots for submitting votes on the Plan, (b) the deadline for submission of ballots, (c) the contents of proposed solicitation packages to be distributed to creditors and other parties in interest in connection with the solicitation of votes on the Plan (the “Solicitation Packages”), (d) the proposed record date for voting on the Plan and (e) certain related relief, and (iv) scheduling a hearing on confirmation of the Plan and approving related notice procedures (the “Solicitation Procedures Order”); and WHEREAS, Kurtzman Carson Consultants (“KCC”), the Debtors’ tabulation and balloting agent (the “Balloting Agent”), transmitted the Solicitation Packages in compliance with the Solicitation Procedures Order, as attested to in the various affidavits of service on file with the Court, including Docket Numbers 1650 and 1652; and WHEREAS, on May 11, 2017, the Debtors caused the Notice of (A) Deadline for Casting Votes to Accept or Reject Debtor s ’ Joint Chapter 11 Plan of Liquidation, (B) Hearing to Consider Confirmation of Joint Chapter 11 Plan of Liquidation and (C) Related Matters (the “Confirmation Hearing Notice”) to be published in the national edition of USA Today in compliance with the Solicitation Procedures Order, as attested to in the Affidavit of Publication on file with the Bankruptcy Court at Docket Number 1645; and 2 WHEREAS, on June 7, 2017, KCC filed the Certification of Michael J. Paque With Respect To the Tabulation of Votes on the Debtors Second Amended Joint Chapter 11 Plan of Liquidation [Docket No. 1692] (the “Vote Certification”), attesting to the tabulation of all ballots received by the Balloting Agent no later than 5:00 p.m. Eastern Daylight Time on June 6, 2017 (the “Voting Deadline”) from holders of Claims in Classes 5A-5G (Other Secured Claims) and 6A-6G (General Unsecured Claims) and attesting to the results of the tabulation as follows: a.
